Execution Version


FOURTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT


This FOURTH AMENDMENT AND WAIVER TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT
(this “Agreement”) dated as of November 5, 2019, is among Lilis Energy Inc., a
Nevada corporation (the “Borrower”), certain Subsidiaries of the Borrower (the
“Guarantors”), BMO Harris Bank N.A. (“BMO”), as Administrative Agent for the
Lenders, and the other Lenders from time to time party hereto.
Recitals
A.    WHEREAS, the Borrower, the Guarantors, the Lenders party thereto and the
Administrative Agent are parties to that certain Second Amended and Restated
Senior Secured Revolving Credit Agreement dated as of October 10, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain credit available to and on behalf of the Borrower.
B.    WHEREAS, subject to the terms and conditions set forth herein, the Lenders
have agreed to make an amendment to the Credit Agreement as set forth herein.
C.    WHEREAS, the Borrower has informed the Administrative Agent that the
Borrower may be unable to satisfy the leverage ratio covenant in Section 9.01(a)
of the Credit Agreement as of the fiscal quarter ended September 30, 2019 (the
“September 30, 2019 Leverage Ratio”) and the Borrower has requested that the
Majority Lenders consent to a waiver of the requirement to comply with the
September 30, 2019 Leverage Ratio (the “Waiver Request”).
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, which include
all of the Lenders party to the Credit Agreement, agree as follows:
Section 1Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Agreement, shall have the meaning
ascribed to such term in the Credit Agreement.
Section 2    Waiver. Subject to the occurrence of the Effective Date, the
Borrower hereby requests, and the Administrative Agent and the Majority Lenders
hereby agree to the Waiver Request.
Section 3    Amendments. Subject to the occurrence of the Effective Date, the
following amendments to the Credit Agreement shall be made:
3.1    Amendments to Section 1.01.


007870-0083-32445536

--------------------------------------------------------------------------------





(a)    The following definitions are hereby added to the Credit Agreement in
their entirety where alphabetically appropriate, in each case, to read as
follows:
“Fourth Amendment Effective Date” means November 5, 2019
“Fourth Amendment Period” means the period commencing on and from the Fourth
Amendment Effective Date and ending on the date on which the financial
statements for the fiscal year ending December 31, 2019 are delivered pursuant
to Section 8.01(a).
(b)    The definition of “EBITDAX” is hereby amended by amending and restating
the penultimate paragraph to read as follows:
It is understood that (A) for the Fiscal Quarter of the Borrower ending December
31, 2019, EBITDAX shall be deemed to equal EBITDAX for the Fiscal Quarter then
ending multiplied by 4, (B) for the Fiscal Quarter of the Borrower ending March
31, 2020, EBITDAX shall be deemed to equal EBITDAX for the two Fiscal Quarters
then ending multiplied by 2 and (C) the Fiscal Quarter of the Borrower ending
June 30, 2020, EBITDAX shall be deemed to equal EBITDAX for the three (3) Fiscal
Quarter period then ending multiplied by 4/3.
3.2    Amendments to Section 3.04(c).
(a)    Section 3.04(c)(iv)(A) of the Credit Agreement is hereby amended to read
as follows:
(A)    upon any Disposition or Unwind (other than a Disposition resulting from a
Casualty Event or a Disposition pursuant to Section 9.11(a), (c), (f), (g), (i),
(j), (l) and (n)), prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Proceeds of such Disposition or Unwind; provided that
if an Event of Default pursuant to Section 10.01(h) or Section 10.01(i) has
occurred and is continuing, one hundred percent (100%) of the Net Proceeds of
such Disposition or Unwind shall be applied to repay the Secured Obligations in
accordance with the priority set forth in Section 10.02(c). For the avoidance of
doubt, nothing in this paragraph is intended to permit any Loan Party to sell
Property other than pursuant to Section 9.11, and any such non-permitted sale
will constitute a breach of this Agreement; and


(b)    Section 3.04(c)(iv)(B) of the Credit Agreement is hereby amended to read
as follows:
(B)    upon the incurrence or issuance of any Indebtedness not permitted under
Section 9.02 or permitted pursuant to Section 9.02(n) and in each case the
receipt of Net Proceeds thereof, the Borrower shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Proceeds
received in respect of such Indebtedness; provided that if an Event of Default
pursuant to Section 10.01(h) or Section 10.01(i) has occurred and is continuing,
one hundred percent (100%) of the Net Proceeds received in respect of such
Indebtedness shall be applied to repay the Secured Obligations in accordance
with the priority set forth in Section


    

--------------------------------------------------------------------------------





10.02(c). For the avoidance of doubt, nothing in this paragraph is intended to
permit any Group Member to incur Indebtedness other than as permitted under
Section 9.02, and any such incurrence of Indebtedness shall be a violation of
Section 9.02 and a breach of this Agreement.
3.3    Amendment to Section 3.04(c). Section 3.04(c) is hereby amended to insert
the following new clause (iv) and to renumber the existing clauses thereafter:
(iv)    During the 4th Amendment Period. In addition to the foregoing mandatory
prepayments set forth in this Section 3.04(c), from and after the Fourth
Amendment Effective Date through and until the date the November 1, 2019
Scheduled Redetermination has been completed, upon any Disposition (other than a
Disposition resulting from a Casualty Event or a Disposition pursuant to Section
9.11(f) and (l)) resulting in Net Proceeds in excess of $5.0 million, the
Borrower shall prepay the Loans in an aggregate amount equal to one hundred
percent (100%) of the Net Proceeds of such Disposition.
3.4    Amendments to Section 6.02.
(a)    Section 6.02 is hereby amended by inserting the following new clause (e)
to read as follows:
(e) the November 1, 2019 Scheduled Redetermination shall have been completed.
(b)    Section 6.02 is hereby amended by amending and restating the last
paragraph therein to read as follows:
Each request for any such Borrowing and for the issuance, amendment, renewal or
extension of any Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
Section 6.02(a) through Section 6.02(d).
3.5    Amendment to Section 8.01(n). Section 8.01(n) of the Credit Agreement is
hereby amended and restated to read as follows:
(n)    Budget. (i) Concurrently with the delivery of each Reserve Report under
Section 8.12, a certificate of a Financial Officer, setting forth a report, in
form and substance reasonably satisfactory to the Administrative Agent (it being
understood and agreed that a report substantially in the form of the budget
report delivered to the Administrative Agent in connection with the consummation
of the Closing Date shall be deemed to be reasonably satisfactory), of the
projected production of Hydrocarbons by the Borrower and its Subsidiaries and
the assumptions used in calculating such projections, the Borrower’s annual
operating and capital expenditure budgets and financial forecasts, including
cash flow projections covering proposed fundings, repayments, additional
advances, investments and other cash receipts and disbursements, each for the
remaining Fiscal Year on a quarterly basis and (ii) beginning November 14th,
2019 and on every other Thursday following


    

--------------------------------------------------------------------------------





such date , (A) an accounts payable aging of both the Borrower and its
Restricted Subsidiaries and (B) a budget (including cash flow projections
covering proposed fundings, repayments, additional advances, investments and
other cash receipts and disbursements for the Borrower and its Restricted
Subsidiaries) covering the 13-week period following the date of such delivery,
in the case of clauses (A) and (B), in form and substance reasonably
satisfactory to the Administrative Agent.
3.6    Amendment to Section 9.02(n). Section 9.02(n) of the Credit Agreement is
hereby amended by inserting the following new proviso at the end thereof:
; provided that no Indebtedness shall be permitted pursuant to this
Section 9.02(n) during the Fourth Amendment Period other than Indebtedness in
the form of trade and other ordinary-course payables and accrued expenses
arising in the ordinary course of business to the extent it would constitute
Indebtedness hereunder.
3.7    Amendment to Section 9.03(g). Section 9.03(g) of the Credit Agreement is
hereby amended by inserting the following new proviso at the end thereof:
; provided further that no Liens shall be permitted pursuant to this Section
9.03(g) during the Fourth Amendment Period.
3.8    Amendment to Section 9.04(a)(v). Section 9.04(a)(v) of the Credit
Agreement is hereby amended to replace the reference to “Third Amendment Period”
therein with “Fourth Amendment Period”.
3.9    Amendment to Section 9.04(b)(A). Section 9.04(b)(A) of the Credit
Agreement is hereby amended by inserting the following new proviso at the end
thereof:
; provided that no Redemption shall be permitted pursuant to this
Section 9.04(b)(A) during the Fourth Amendment Period.
3.10    Amendment to Section 9.05(g). Section 9.05(g) of the Credit Agreement is
hereby amended by inserting the following new proviso at the end thereof:
; provided that no loans or advances shall be permitted pursuant to this
Section 9.05(g) during the Fourth Amendment Period.
3.11    Amendment to Section 9.05(p). Section 9.05(p) of the Credit Agreement is
hereby amended by inserting the following new proviso at the end thereof:
; provided that no Investments shall be permitted pursuant to this
Section 9.05(p) during the Fourth Amendment Period.
3.12    Amendment to Section 9.11(d)(i). Section 9.11(d)(i) of the Credit
Agreement is hereby amended to read as follows:


    

--------------------------------------------------------------------------------





(i)    no Default, Event of Default has occurred and is continuing nor would a
Default, Event of Default or Borrowing Base Deficiency (after giving effect to
Section 2.08(a) and any prepayment of the Loans made with the proceeds of such
sale or other Disposition or Unwind (including any prepayment required to be
made pursuant to Section 2.08(a) and Section 3.04(c)(iv)(A))) result therefrom,
Section 4    Conditions Precedent to Effective Date. This Agreement shall become
effective on the date (such date, the “Effective Date”) when each of the
following conditions is satisfied (or waived) in accordance with the terms
herein:
4.1    The Administrative Agent and the Lenders, shall have received (a)
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower under Section 12.03 of the
Credit Agreement in connection with this Agreement (including, the fees, charges
and disbursements of Simpson Thacher & Bartlett LLP, counsel to the
Administrative Agent) and (b) a consent fee payable to the Administrative Agent
for the account of each Lender that executes and delivers a signed counterpart
of this Agreement on or prior to the Effective Date (each such Lender, a
“Consenting Lender”) in an amount equal to 0.175% of each such Consenting
Lender’s pro rata share of the Borrowing Base in effect immediately prior to the
Effective Date.
4.2    The Administrative Agent shall have received from the Borrower, each
Guarantor, and the Lenders constituting the Majority Lenders, counterparts of
this Agreement signed on behalf of such Persons.
4.3    As of the Effective Date, after giving effect to this Agreement, (a) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty shall be true and correct), except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects (unless
already qualified by materiality in which case such applicable representation
and warranty shall be true and correct) as of such earlier date and (b) no
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing.
Each party hereto hereby authorizes and directs the Administrative Agent to
declare the this Agreement to be effective (and the Effective Date shall occur)
when it has received documents confirming or certifying, to the reasonable
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 4. Such declaration shall be final, conclusive and binding
upon all parties to the Credit Agreement for all purposes.
Section 5    Miscellaneous.
5.1    Limitation of Waivers. The consent, waiver and agreement contained
herein, shall not be a consent, waiver or agreement by the Administrative Agent
or the Lenders of any Defaults or Events of Default, as applicable, which may
exist (other than, for the avoidance of doubt, with respect to the September 30,
2019 Leverage Ratio) or which may occur in the future under the


    

--------------------------------------------------------------------------------





Credit Agreement or any other Loan Document, or any future defaults of the same
provision waived hereunder (collectively, “Other Violations”). Similarly,
nothing contained in this Agreement shall directly or indirectly in any way
whatsoever: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Credit Agreement or any other Loan
Document, as the case may be, with respect to any Other Violations, (b) except
as set forth herein, amend or alter any provision of the Credit Agreement, the
other Loan Documents, or any other contract or instrument, or (c) constitute any
course of dealing or other basis for altering any obligation of the Borrower or
any right, privilege or remedy of the Administrative Agent or the Lenders under
the Credit Agreement, the other Loan Documents, or any other contract or
instrument, as applicable. Nothing in this letter shall be construed to be a
consent by the Administrative Agent or the Lenders to any Other Violations.
5.2    Confirmation. The provisions of the Credit Agreement shall remain in full
force and effect following the Effective Date.
5.3    Ratification and Affirmation; Representations and Warranties. Each of the
Guarantors and the Borrower (a) acknowledges the terms of this Agreement,
(b) ratifies and affirms its obligations under, and acknowledges its continued
liability under, each Loan Document (including, without limitation, the
Guaranteed Liabilities) and agrees that each Loan Document remains in full force
and effect as expressly amended hereby, (c) certifies to the Lenders, on the
Effective Date, as applicable, that, after giving effect to this Agreement and
the amendments and transactions occurring on the Effective Date, (i) the
representations and warranties of each Loan Party set forth in the Credit
Agreement and in each other Loan Document are true and correct in all material
respects (unless already qualified by materiality in which case such applicable
representation and warranty are true and correct), except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they are true and correct in all material respects (unless already
qualified by materiality in which case such applicable representation and
warranty are true and correct) as of such earlier date and (ii) no Default,
Event of Default or Borrowing Base Deficiency has occurred and is continuing and
(c) acknowledges that it is a party to certain Security Instruments securing the
Secured Obligations and agrees that according to their terms the Security
Instruments to which it is a party will continue in full force and effect to
secure the Secured Obligations under the Loan Documents, as the same may be
amended, supplemented or otherwise modified.
5.4    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed a signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.
5.5    No Oral Agreement. This Agreement, the Credit Agreement, the other Loan
Documents and any separate letter agreement with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreement and understandings, oral or written, relating to


    

--------------------------------------------------------------------------------





the subject matter hereof and thereof. THIS AGREEMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO
AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENT OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
5.6    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
5.7    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable and documented out-of-pocket expenses incurred in
connection with this Agreement, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel to the
Administrative Agent.
5.8    Severability. Any provision of this Agreement or any other Loan Document
held to be invalid, illegal or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such invalidity, illegality
or unenforceability without affecting the validity, legality and enforceability
of the remaining provisions hereof or thereof, and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
5.9    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns in
accordance with Section 12.04 of the Credit Agreement.
5.10    Loan Documents. This Agreement is a Loan Document.
5.11    GENERAL RELEASE.
(a)    AS PART OF THE CONSIDERATION FOR THE LENDERS’ AND THE ADMINISTRATIVE
AGENT’S EXECUTION OF THIS AGREEMENT, EACH LOAN PARTY, ON BEHALF OF ITSELF AND
ITS SUCCESSORS, ASSIGNS, EQUITYHOLDERS, SUBSIDIARIES, AFFILIATES, OFFICERS,
PARTNERS, DIRECTORS, EMPLOYEES, AGENTS AND ATTORNEYS (COLLECTIVELY, THE
“RELEASING PARTIES”) HEREBY FOREVER, FULLY, UNCONDITIONALLY, AND IRREVOCABLY
RELEASES, WAIVES, AND FOREVER DISCHARGES THE LENDERS, THE ADMINISTRATIVE AGENT,
THE ISSUING BANKS AND EACH OF THEIR SUCCESSORS, ASSIGNS, EQUITYHOLDERS,
SUBSIDIARIES, AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, AND ATTORNEYS
AND OTHER PROFESSIONALS (COLLECTIVELY, THE “RELEASEES”) FROM ANY AND ALL CLAIMS,
LIABILITIES, OBLIGATIONS, DEBTS, DEMANDS, CAUSES OF ACTION (WHETHER AT LAW OR IN
EQUITY OR OTHERWISE), DAMAGES, COSTS, ATTORNEYS’ FEES, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, DEFENSES, COUNTERCLAIMS, SETOFFS, AND OTHER CLAIMS OF


    

--------------------------------------------------------------------------------





EVERY KIND OR NATURE WHATSOEVER, WHETHER KNOWN OR UNKNOWN, WHETHER LIQUIDATED OR
UNLIQUIDATED, MATURED OR UNMATURED, FIXED OR CONTINGENT, DIRECTLY OR INDIRECTLY
ARISING OUT OF, CONNECTED WITH, RESULTING FROM OR RELATED TO ANY ACT OR OMISSION
UNDER ANY LOAN DOCUMENT BY ANY LENDER OR THE ADMINISTRATIVE AGENT OR ANY OTHER
RELEASEE PRIOR TO THE DATE HEREOF (COLLECTIVELY, THE “CLAIMS”); PROVIDED THAT
THE FOREGOING SHALL NOT RELEASE CLAIMS RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION. EACH LOAN PARTY FURTHER AGREES
THAT IT SHALL NOT COMMENCE, INSTITUTE, OR PROSECUTE ANY LAWSUIT, ACTION OR OTHER
PROCEEDING, WHETHER JUDICIAL, ADMINISTRATIVE OR OTHERWISE, TO COLLECT OR ENFORCE
ANY CLAIM EXCEPT THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION HEREUNDER WITH
RESPECT TO ANY CLAIM RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF ANY RELEASEE AS DETERMINED BY A FINAL NON-APPEALABLE JUDGMENT OF A COURT OF
COMPETENT JURISDICTION. FURTHERMORE, EACH OF THE RELEASING PARTIES HEREBY
ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY COVENANTS AND AGREES WITH AND IN
FAVOR OF EACH RELEASEE THAT IT WILL NOT SUE (AT LAW, IN EQUITY, IN ANY
REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASEE ON THE BASIS OF ANY CLAIM
RELEASED AND/OR DISCHARGED BY THE RELEASING PARTIES PURSUANT TO THIS SECTION
5.11. IN ENTERING INTO THIS AGREEMENT, EACH OF THE RELEASING PARTIES HAS
CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY
DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE
RELEASEES AND HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS
OF THE RELEASES SET FORTH ABOVE DO NOT DEPEND IN ANY WAY ON ANY SUCH
REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY
THEREOF.
(b)    THE PROVISIONS OF THIS SECTION 5.11 SHALL SURVIVE AND REMAIN IN FULL
FORCE AND EFFECT REGARDLESS OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY, THE REPAYMENT OR PREPAYMENT OF ANY OF THE LOANS, OR THE TERMINATION OF
THE CREDIT AGREEMENT, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY PROVISION
HEREOF OR THEREOF.
(c)    EACH RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE
RELEASE SET FORTH ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE
USED AS A BASIS FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING
WHICH MAY BE INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF
SUCH RELEASE.
[Signature Pages Follow]


    

--------------------------------------------------------------------------------


Execution Version


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the Effective Date.


BORROWER:


LILIS ENERGY, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer


GUARANTORS:


BRUSHY RESOURCES, INC.
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer








HURRICANE RESOURCES LLC
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer








IMPETRO OPERATING LLC
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer
 


LILIS OPERATING COMPANY, LLC
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer
 
IMPETRO RESOURCES, LLC
 
 
 
 
 
By: /s/ Joseph C. Daches   
 
Name: Joseph C. Daches
 
Title: President, Chief Financial Officer and Treasurer



007870-0083-32445536

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
BMO HARRIS BANK N.A.,
as Administrative Agent, and a Lender



By:        /s/ Melissa Guzmann_______________
Name:    Melissa Guzmann
Title:    Director


    

--------------------------------------------------------------------------------







LENDERS:
SUNTRUST BANK,
as a Lender

By:___/s/ Benjamin L. Brown_____________
Name:    Benjamin L. Brown
Title:    Director


    

--------------------------------------------------------------------------------







CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender
By:        /s/ Scott Mackey_____________________
Name:    Scott Mackey
Title:    Director




    